Citation Nr: 18100388
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-25 265
DATE:	April 11, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a bilateral hearing loss disability is denied.
Entitlement to service connection for tinnitus is granted.
FINDING OF FACT
1. A hearing loss disability was not shown in service or within one year thereafter    and the most probative evidence indicates that the Veterans current hearing loss disability is not related to service.
2. Tinnitus as likely as not began during service and has continued since that time. 
CONCLUSION OF LAW
1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.385 (2017).
2. The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active military service from June 1961 to June 1965.
This matter comes before the Board of Veterans Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in February 2017.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veterans claim.  
Service Connection
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the  in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is     no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112,   1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record     in a case before the Secretary with respect to benefits under laws administered     by the Secretary.  When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1. Entitlement to service connection for bilateral hearing loss
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than      94 percent. 38 C.F.R. § 3.385.  However, when audiometric test results at a Veterans separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
The Veteran contends that his current hearing loss results from working around aircrafts during service and gun fire during basic training.  Review of the record shows that the Veterans military occupational specialty (MOS) during active service was that of Aircraft Radio Repairman.  The Board finds that the Veterans MOS as Aircraft Radio Repairman and his report of significant hazardous noise exposure is consistent with the facts and circumstances of his service. 
Additionally, the Veteran is shown to suffer from a current hearing loss disability      in accordance with 38 C.F.R. § 3.385 as shown on the June 2011 VA examination, where puretone thresholds were between 40 decibels and 60 decibels at several relevant frequencies. Accordingly, the question is whether the current disability is related to service.
Service treatment records reflect an audiogram dated in June 1961 in graph form that was interpreted by the VA examiner as showing hearing within normal limits.  
Audiometric testing at discharge also showed hearing within normal limits pursuant to 38 C.F.R. § 3.385. There were no complaints or findings concerning hearing loss noted in service treatment records.

On his application for benefits, the Veteran asserted that his hearing loss            was documented upon his separation examination. However, as noted above,         the Veterans hearing thresholds were within normal limits at separation.  
As a hearing loss disability was not shown during service or within the year following discharge from service, competent evidence linking the current     hearing loss disability to service is necessary. However, the only medical     opinion addressing this question is against the claim.

In this regard, the Veteran underwent a VA examination in June 2011, at which time the examiner diagnosed the Veteran with sensorineural hearing loss in both ears, which was worse on the left.  At the examination, the Veteran reported the onset of hearing related problems in 1962, with gradual worsening. He reported noise exposure in the form of small weapons, including rifles, handguns and shotguns; and, aircraft and jet engine noise without hearing protection. He denied any significant post-service occupational noise exposure without the use of hearing protection; and reported moderate recreational noise exposure in the form of power tools/woodworking with the use of hearing protection 90 percent of the time, as well as attending 10 concerts, motor boating for six years and jet skiing four times. The examiner observed that the Veterans audiology examinations at enlistment and at discharge did not show a significant threshold shift while in service.  The examiner concluded that the Veterans current hearing loss was less likely than     not caused by his in-service noise exposure.

The Board notes that the Veteran submitted a December 2010 private audiological evaluation that confirmed his current sensorineural hearing loss; however, such evaluation did not provide a medical opinion on whether the hearing loss was related to service.
Although the Veteran contends that his current hearing loss disability is related     to service, he is not shown to possess any medical or audiological expertise; thus, his opinion as to the presence of a hearing loss disability during service or a relationship between his current disability and service is not competent medical evidence.  In this regard, hearing loss can have many causes and determining        the existence and etiology of hearing loss requires medical testing and expertise     to determine. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiology testing during service and the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions. There is no medical opinion of record linking the Veterans current hearing loss disability to service. 
In short, the most probative evidence of record indicates that a hearing loss disability was not shown in service or for many years thereafter, and that the Veterans current hearing loss disability is not related to service. Accordingly, service connection for bilateral hearing loss is denied.
In reaching the above conclusion, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
2. Entitlement to service connection for tinnitus
Service treatment records are silent for complaints of, or treatment for, tinnitus during the Veterans active service.  However, the Veteran has reported that         he first experienced symptoms of tinnitus as early as 1962 while serving on the flight line, in addition to immediately after exposure to rifle fire. He has also reported that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report that he first experienced symptoms of tinnitus during active service and that the symptoms have continued since that time, as tinnitus is a condition that is subjective and capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 
Although the VA examiner opined that it was less likely than not that the Veterans tinnitus was related to service, the Board finds the Veterans report of tinnitus occurring during and since service to be sufficiently credible to support the claim.  As the Veteran has competently stated that he experienced tinnitus in service and since service, and tinnitus is a purely subjective disability, the Board finds the evidence is at least in equipoise as to whether the current tinnitus arose in service. Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. 38 U.S.C. § 5107(b). 

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Rachel Mamis, Associate Counsel 

